                                                           ÿ
                                                            §¨©ªÿ¬­®¯°±²°³³¬´®°µ¶·°¸§¹ÿÿÿº»±¼½ª¾¿ÿ®¬®ÿÿÿ¹ÀÁªÂÿ³ÃÄ®¬Ä®Ãÿÿÿ¶¨Åªÿ®ÿ»Æÿ¬

                                                      0ÿFGHIJKLÿNJHOGPQÿRSTTKUVÿ
                                                      2ÿD  @ ÿ%W  ÿXÿÿD *Wÿ68C8ÿ2*ÿ+Wÿ
                                                      3ÿXD @ÿ%W   ÿXÿYÿD  &CWÿÿ0*+W6ÿ8ÿ
                                                      4ÿ0A*ÿB      0ÿ *>CÿÿD  %@ÿ?    8@90ÿ45ÿ
                                                                                             ÿ
                                                      5ÿ"
                                                         $[[*#
                                                                     Zÿ)ÿ)7722,ÿ,3ÿ388225870060ÿÿ
                                                      6ÿ]Z&*\#      \#       [
                                                                                    [['W
                                                                                    'W       #ÿ[#ÿ
                                                      7ÿÿ&*ÿÿ?*ÿD&ÿ&CÿÿWÿ
                                                                                                      ^_`abcÿeafabeÿc`
                                                      8ÿ                                                                 ÿeag`haÿhi^gaÿ
                                                      9ÿ                                                   c`eag`haÿijÿ_bkfcfÿ
                                                     0ÿYl%mÿ
                                                        ÿÿ ÿ(ÿYÿn ÿ"Cÿ Cÿ                                                     203[@*ÿ2D 7ÿ0#]
                                                                                                                                                            o ÿB$ÿ
                                                     00ÿÿ                                                                                                ÿ
       /206/78ÿ79::3;<ÿ




                                                     02ÿÿÿ             @ * Wÿ                                                   e  a` p^qfa`       i_ÿ  f_cÿ      igcbgÿaiÿ
                                                         Dl         ÿmD"lÿ             ÿ   WCÿ                          brab_cÿ          a` sbÿ   aiÿ   j` qbÿ  gbpqtÿ̀     _ÿ
                                                                                                                             e  ^pp    igaÿ     ij  ÿgb_bubcÿ         sia`    i_ÿ
                )72,ÿ382700ÿÿ$Eÿÿ)72,ÿ3825806ÿ




                                                     03ÿÿ                                                                          jigÿ    e^ssfgtÿ          v^cwsb_aÿ
                     A*ÿB *CÿD@ÿÿ89045ÿ




                                                         ÿ             ÿ            ÿ             ÿ       ?
                                                                                                           
                                                                                                                *W
                                                                                                                 ÿ                       xji^gayÿ        gbz^be       a{ÿ
      0 0ÿ >ÿ%ÿ?@ÿ




                                                     04ÿÿ
                                                     05ÿÿ |"ÿ|ÿY % Xlÿ"|mA" ?ÿ]&ÿÿ]'ÿÿYWÿ?'*Cÿ*+WCÿ[*ÿÿ
                                                     06ÿ ÿYl%mÿ( Yÿn "Cÿÿÿ%Wÿ*Cÿ*+WCÿÿXÿ%WÿY &Cÿ*+WCÿ
./01234ÿ




                                                     07ÿ[*ÿÿ?*ÿDl ÿmD"lCÿÿ}~ÿÿÿÿÿÿÿÿ
                                                     08ÿ*#ÿ&ÿ]ÿ!ÿÿ)04,ÿ&*ÿ#ÿZÿ[ÿÿÿ#]ÿ
                                                     09ÿ02Cÿ209Wÿÿ"Z*ÿ*ÿ*ÿÿÿZÿ# ÿÿ[ÿZÿÿÿ*ÿ&ÿÿ*ÿ
                                                     2ÿ
                                                     20ÿÿÿÿZÿ'ÿ**ÿ
                                                     22ÿ *ÿÿ?*ÿZ*ÿ]ÿÿÿZÿ[ÿÿ#*ÿÿZÿ*ÿ'ÿ'>*ÿ
                                                     23ÿÿÿÿÿÿÿÿÿ¡¢£ÿ¤¥¦ÿ>ÿÿ
                                                     24ÿÿ**ÿÿÿ[*ÿ'Z[Zÿ*ÿÿ!ÿ*[@&ÿ*ÿÿZ*ÿ]ÿ
                                                     25ÿ]ÿÿ@'ÿÿÿZÿ*#ÿ&Wÿÿÿ
                                                     26ÿWÿÿWÿWÿ
                                                     27ÿWÿWÿWÿ                                                        ÿ0ÿÿ2ÿ
                                                                    0077975ÿÿÿÿÿ!ÿ"#ÿÿ$ÿ%&ÿÿÿÿ%'ÿÿÿ## &ÿ(#ÿ)$*ÿ
                                                                                                                                                           %+*,ÿ9-02-209ÿ0248ÿÿ
                                                           ÿ
                                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ

                                                      0ÿÿ
                                                      2ÿ ? ÿF*ÿ02Fÿ&ÿÿ#GCÿ209Hÿ
                                                      3ÿ ÿ
                                                      4ÿÿ%IJKÿJ%LMÿ$$KDNÿ                                    %jÿ
                                                                                                                     ÿ            % ? ÿ?kÿlÿM$ %ÿ
                                                      5ÿL&ÿÿOPOÿÿ%H
                                                                    RSÿ
                                                                       TUVÿWX 
                                                                                ÿ*YU
                                                                                    SÿZ[*\+ÿ]P
                                                                                      C        Hÿ ^Xÿ ÿ ÿL&ÿÿOPOÿ_V               ÿMH mÿb?
                                                                                                                                              nUÿ'*
                                                                                                                                                 YXCÿÿfa*+oP Hÿ\ÿ]P^Xÿ ÿ ÿ
                                                      6ÿ L 0A*ÿB
                                                                 0ÿ%H
                                                                    ÿÿM*>CÿÿD
                                                                             %
                                                                              &Cÿÿ?
                                                                                     *+@Hÿÿ                             0A33*ÿ3B ÿD*FCÿÿD
                                                                                                                                              L@ÿÿÿ? 890@28CÿÿHÿ20ÿ
                                                      7ÿ _`àSVb[cPdÿeaS@ÿfb        ebÿÿV8Z9U0V45P̀ÿÿg[bÿhaiV`[ÿ pS         bUmaTUÿRa
                                                                                                                           spn      nÿ
                                                                                                                                     _T VZaÿhb
                                                                                                                                             ÿhaV iSVÿaPebÿntÿWb
                                                                                                                                                  b̀         a i   ebbSSSVbÿgb
                                                                                                                                                                  r̀        Zÿq
                                                                                                                                                                              q
                                                                                                                                                                              UTUZÿr̀
                                                                                                                                                                                  Uÿ
                                                                                                                                                                                   ebSÿÿ
                                                                                                                                                                                    a
                                                      8ÿÿ                                                                          VT̀eeÿY[SiuÿvaPbwrÿxbPÿ̀
                                                      9ÿÿ                                                      yz{|zÿ
                                                     0ÿ K"ÿKÿ"M % $% ÿ%? % ?ÿFÿFÿÿ@*&*}Fÿÿÿ
                                                     00ÿ#Gÿ02Cÿ209ÿÿ?ÿDj ÿJD"jÿÿÿ*ÿ&ÿÿ*ÿÿ'ÿ
       /206/78ÿ79::3;<ÿ




                                                     02ÿ#ÿÿ*## &ÿ~#ÿ*ÿ!ÿG&ÿ!# &ÿÿ)04,ÿ&*Cÿÿÿÿÿ
                )72,ÿ382700ÿÿ$Eÿÿ)72,ÿ3825806ÿ




                                                     03ÿGÿÿSeptember
                                                                ÿ ÿ 27,ÿ2019.Hÿ
                     A*ÿB *CÿD@ÿÿ89045ÿ
      0 0ÿ >ÿ%ÿ?@ÿ




                                                     04ÿ ÿ
                                                     05ÿ ÿ ÿ ÿ ÿ ÿÿÿÿÿÿÿÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                     06ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿJDK                             " ?ÿ"" ÿ?K"%K"ÿ(J?N ÿ
                                                                                                               ? ÿÿSeptember
                                                                                                                             ÿ ÿ 12, ÿ2019 ÿ
./01234ÿ




                                                     07ÿ
                                                     08ÿ
                                                     09ÿ
                                                     2ÿ
                                                     20ÿ
                                                     22ÿ
                                                     23ÿ
                                                     24ÿ
                                                     25ÿ
                                                     26ÿ
                                                     27ÿ                                                         ÿ2ÿÿ2ÿ
                                                              0077975ÿÿÿÿÿ!ÿ"#ÿÿ$ÿ%&ÿÿÿÿ%'ÿÿÿ## &ÿ(#ÿ)$*ÿ
                                                                                                                                                          %+*,ÿ9-02-209ÿ0248ÿÿ
